      Case 3:19-cr-04904-MMA Document 41 Filed 12/02/20 PageID.101 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                Case No. 19CR4904-MMA

11                Plaintiff,
                                              ORDER GRANTING JOINT MOTION
12          v.                                TO WITHDRAW GUILTY PLEA
13   JOHN SAMUEL RENDON,
                                              [Doc. No. 39]
14                Defendant.

15
16
17         Defendant John Samuel Rendon is charged in a single-count Information with
18 importing approximately 55.18 kilograms (121.65 pounds) of a mixture and substance
19 containing a detectable amount of methamphetamine, in violation of Title 21, United
20 States Code, sections 952 and 960. See Doc. No. 10. On February 4, 2020, Defendant
21 pleaded guilty to the charge. See Doc. No. 21. This Court accepted Defendant’s
22 guilty plea. See Doc. No. 24. The parties now jointly move to withdraw Defendant’s
23 plea pursuant to Federal Rule of Criminal Procedure 11. See Doc. No. 39.
24         A district court may permit a defendant to withdraw an accepted guilty plea
25 before sentencing if “the defendant can show a fair and just reason for requesting the
26 withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). The defendant has the burden of
27 demonstrating a fair and just reason for withdrawal of the plea, see id.; however, the
28 standard is applied liberally. See United States v. Nagra, 147 F.3d 875, 880 (9th Cir.
      Case 3:19-cr-04904-MMA Document 41 Filed 12/02/20 PageID.102 Page 2 of 2




     1998); see also United States v. Signori, 844 F.2d 635, 637 (9th Cir. 1988) (stating
 1
     that a motion to withdraw a plea pre-sentence should be “freely allowed”). “Fair and
 2
 3 just reasons for withdrawal include inadequate Rule 11 plea colloquies, newly
 4 discovered evidence, intervening circumstances, or any other reason for withdrawing
 5 the plea that did not exist when the defendant entered his plea.” United States v.
 6 Ortega-Ascanio, 376 F.3d 879, 883 (9th Cir. 2004).
 7         Here, Defendant seeks to withdraw his previously entered plea of guilty based

 8 on post-plea developments, to wit, admission into the Veterans Diversion Program
 9 requiring entry into a specific Veterans Diversion Program plea agreement and
10 Veterans Diversion Program Agreement for Veterans Treatment Court. Upon due
11 consideration, the Court finds that these circumstances constitute a “fair and just
12 reason” for withdrawal of Defendant’s guilty plea.
13       Accordingly, the Court GRANTS the parties’ joint motion and permits

14 Defendant to withdraw his previously entered guilty plea.
15      IT IS SO ORDERED.

16 DATE: December 2, 2020                   ____________________________________
                                            HON. MICHAEL M. ANELLO
17                                          United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                                2
